ACCEPTED
                                                                            01-15-00284-cv
                                                                  FIRST COURT OF APPEALS
                                                                          HOUSTON, TEXAS
                                                                       4/14/2015 2:22:46 PM
                                                                        CHRISTOPHER PRINE
                                                                                     CLERK

                         NO. 01-15-00284-CV

                                                           FILED IN
                                                    1st COURT OF APPEALS
             IN THE COURT OF APPEALS FOR THEHOUSTON, TEXAS
            FIRST DISTRICT OF TEXAS AT HOUSTON      4/14/2015 2:22:46 PM
              _________________________________________
                                                    CHRISTOPHER A. PRINE
                                                            Clerk

                            Latrice Harris,
                              Appellant

                                  v.

               Highland Knolls Community Association,
                              Appellee.
              _________________________________________

         APPELLEE HIGHLAND KNOLLS COMMUNITY
              ASSOCIATION’S NOTICE OF STAY
            _________________________________________

  From the Civil County Court at Law No. 2 of Harris County, Texas,
                    Trial Court Case No. 908,487
            _________________________________________

TO THE HONORABLE COURT:

     Appellee Highland Knolls Community Association (hereinafter

referred to as “Association” or “Appellee”) files this Notice of Stay

because of a bankruptcy proceeding and would respectfully show unto

the Court as follows:




                                   1
                            A. INTRODUCTION

      1.    Appellant is Latrice Harris; appellee is Highland Knolls

Community Association.

      2.    Appellant perfected the appeal on March 25, 2015, when she

filed a notice of appeal.

                  B. ARGUMENTS AND AUTHORITIES

      3.    Appellant is currently the subject of a proceeding under the

United States Bankruptcy Code Chapter 13, which is pending in the

United States Bankruptcy Court for the Southern District of Texas, In

re Latrice Harris, under docket number 15-31978, filed on April 6, 2015.

      4.    Under the provisions of 11 U.S.C. section 362(a), all

proceedings are automatically stayed.

                             C. CONCLUSION

      5.    Appellant has initiated a bankruptcy proceeding. Therefore,

this appeal is automatically stayed.

                                D. PRAYER

      6.    For these reasons, the Court is required to stay this appeal.




                                       2
                                Respectfully submitted,

                                ROBERTS MARKEL WEINBERG BUTLER
                                HAILEY PC

                                /s/ Dawn S. Holiday
                                ____________________________________
                                DAWN S. HOLIDAY
                                TBA No. 24046090
                                Cliff Davis
                                TBA No. 00792447
                                2800 Post Oak Blvd, 57th Floor
                                Houston, TX 77056
                                (713) 840-1666
                                Fax: (713) 840-9404
                                dholiday@rmwbhlaw.com
                                cdavis@rmwhbhlaw.com
                                ATTORNEYS FOR APPELLEE,
                                HIGHLAND KNOLLS COMMUNITY
                                ASSOCIATION


                CERTIFICATE OF COMPLIANCE
     Pursuant to Rule 9.4 i(3) of the Texas Rules of Appellate

Procedure, I certify that the word count in Appellee Highland Knolls

Community Association’s Notice of Stay is 156 words.


                                /s/ Dawn S. Holiday
                                _________________________________
                                Dawn S. Holiday




                                  3
                    CERTIFICATE OF SERVICE

     I hereby certify that pursuant to Tex. R. Civ. P. 21a, a true and

correct copy of the foregoing instrument was served upon the parties

listed below by fax, delivery service, messenger, mail, and/or through

the serving party’s electronic filing service provider, this 14th day of

April, 2015.



Via Regular Mail and
Via Certified Mail/RRR: 7010 2780 0003 0285 3297
Latrice L. Harris (Pro Se)
2310 Enchanted Park Lane
Katy, TX 77450


                                 /s/ Dawn S. Holiday
                                 ____________________________________
                                 Dawn S. Holiday




                                   4